Citation Nr: 0430033	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  96-18 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran, who was born in March 1949, served on active 
duty from April 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a permanent 
and total disability rating.  This case was previously before 
the Board in October 2003, at which time it was remanded for 
additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran, who is 55 years old, completed one year of 
college, and has work experience as a refrigeration 
technician. 

2.  The veteran's disabilities do not render him incapable of 
substantially gainful employment, consistent with his age and 
education.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1502 (as in effect prior to 
and after September 17, 2001), 1521 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.342, 4.15, 4.16, 4.17 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claim for a permanent and total 
disability rating for pension purposes, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2002 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran submitted a claim for pension benefits in 
November 1994.  It was reported that he had completed one 
year of college and that he had work experience as a 
refrigerator technician.  He reported that he had last worked 
in March 1979.

The veteran was afforded a VA examination for scars in 
February 1995.  It was noted that there were no lacerations 
on the face or neck.  No scars were reported.

A VA examination of the skin was conducted in March 1995.  An 
examination disclosed lichenified plaque area on the right 
hand.  There was a transverse scar on the linear aspect of 
the glabella area with yellowish nodules at the lateral 
aspect.  There was a non-tender hard nodule on the left lower 
leg.  The diagnoses were lichen simplex chronicus, status 
post nose bridge with secondary scar with hypertrophic scars 
on the lateral ends of the scar and fibroma of the left lower 
leg.

The veteran was also afforded a VA examination by a board of 
psychiatrists in March 1995.  He related that he last worked 
in 1992, when the service was suspended and he was left 
without work.  He was doing odd jobs on his own.  It was also 
indicated that he was studying psychology at a university.  
On mental status evaluation, the veteran was noted to be 
rather strange looking and was very shockingly dressed.  His 
personal hygiene was adequate.  He did not show any abnormal 
tremors, tics or mannerisms.  The content of his thought 
dealt mainly with a lot of somatic sensations.  He referred 
to difficulty sleeping due to dreams.  Some anger was 
described.  He was not delusional and was not hallucinating.  
He did not describe any dissociative episodes.  His affect 
was adequate, and his mood was mildly tense.  He was oriented 
to time, place and person.  His memory was preserved.  The 
veteran's judgment was adequate, but his insight poor.  The 
pertinent diagnosis was strong borderline personality 
features.  His level of functioning was considered to be 
fair.  It was stated that it was the unanimous opinion of the 
board that, while the veteran referred to some vague moments 
of anxiety, he did not fulfill the criteria for any specific 
mental disorder.

VA outpatient treatment records dated from 1994 to 1996 show 
that the veteran was seen for complaints including anxiety, 
insomnia, nightmares, panic attacks and depression.    

In a January 1997 report from a Vet Center, it was noted that 
the veteran had been seen at that facility more than fifty 
times since April 1995.  The veteran related that he had held 
twelve to fifteen jobs since service, and had lost most of 
them because of problems with supervisors or with his co-
workers.  He asserted that he had abandoned his educational 
goals because of difficulty concentrating.  The report shows 
that his symptoms included recurrent dreams of combat 
experiences, hopelessness, helplessness, sleeplessness, 
irritability, hypervigilance, social isolation and numbness.  
It was stated that from symptoms the veteran described, he 
had symptoms compatible with post-traumatic stress disorder 
(PTSD).  It was further indicated that due to his severe 
emotional state, it was strongly recommended that the veteran 
be under psychiatric care and readjustment counseling.

A VA psychiatric examination was conducted in June 1997.  The 
veteran reported that he had not been able to have a steady 
job due to his history of irritability and a bad temper.  He 
reported periods of extreme anxiety.  On examination, the 
veteran was clean and adequately dressed and groomed.  He was 
alert and oriented times three.  His mood was somewhat 
depressed and his affect constricted.  His attention was 
good.  His concentration was fair.  The veteran's speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
The diagnosis was generalized anxiety disorder with panic 
attacks.  The Global Assessment of Functioning score was 70.  

Following a VA psychological evaluation in September 1997, it 
was noted that the test findings pointed to PTSD with major 
depression. 

A VA social survey was conducted in April 2002.  The veteran 
reported that he was fired from most of his jobs when he 
became aggressive and disruptive at work.  With respect to 
his spare time, he indicated that he stayed home and took 
care of chickens and listened to the radio.  He denied going 
out of the house often.  The report notes that two neighbors 
were interviewed and stated that he went to work as a 
refrigeration technician every day.  No abnormal behavior was 
noted.  

The veteran was again afforded a psychiatric examination by a 
board of three VA psychiatrists in April 2002.  It was noted 
that the veteran did not have a steady job, but did whatever 
kind of job he could do in terms of house maintenance or 
gardening.  He related that he had problems with authority 
figures, and had poor tolerance to frustration.  On mental 
status evaluation, the veteran was adequately dressed and 
groomed.  He was alert and in contact with reality.  His 
answers were relevant, coherent and logical.  He said that 
his dreams were all related to Vietnam.  He was not 
delusional or hallucinating, and he was not homicidal or 
suicidal.  His mood was guarded and apprehensive.  He was 
oriented in person, place and time.  His memory and 
intellectual functioning were adequate.  His judgment was 
maintained and his insight superficial.  The diagnoses were 
dysthymia with anxiety and borderline personality disorder.  
The Global Assessment of Functioning score was 65.  

A VA general medical examination was conducted in June 2004.  
The veteran's work history was listed.  It was noted that he 
had been employed as a refrigeration technician since 1980; 
that he was a student from 1993 to 1996; and that he had 
again been employed as a refrigeration technician from 1996 
to the present.  It was stated that he was currently 
employed.  An examination disclosed that blood pressure was 
130/90, 134/88 and 140/84.  An examination of the 
cardiovascular system was normal.  There was no diagnosis of 
a general medical condition.  The examiner commented that the 
veteran had been engaged in gainful occupations since his 
discharge and was currently working.

The veteran was again afforded a VA psychiatric examination 
in June 2004.  He related that he had worked as a contractor 
from 1984 to 1993; that he was a student from 1993 to 1996; 
that he worked in his own refrigeration business from 1997 to 
August 2002; and that he was had worked for other companies 
since then.  He indicated that he was working forty hours per 
week.  It was noted that he had not received any psychiatric 
treatment during the previous year.  A mental status 
evaluation revealed that the veteran was appropriately 
dressed with adequate hygiene.  He was cooperative, 
spontaneous and established eye contact with the examiner.  
He was alert and in contact with reality.  There was no 
evidence of psychomotor retardation or agitation. His thought 
process was coherent and logical.  There was no looseness of 
association and no evidence of disorganized speech.  There 
were no delusions or hallucinations.  He had no phobias, 
obsessions or panic attacks.  His mood was anxious and his 
affect broad and appropriate.  He was oriented in person, 
place and time.  His memory was intact.  His capacity for 
abstraction was normal.  Insight and judgment were good.  The 
examiner commented that the signs and symptoms described did 
not interfere with the veteran's employment or social 
functioning.  There was no evidence of inappropriate 
behavior.  The diagnosis was anxiety disorder, not otherwise 
specified.  The Global Assessment of Functioning score was 
70.  The examiner stated that the veteran had mild symptoms 
with mild difficulty in social and occupational functioning, 
but that he was functioning pretty well.  He opined that the 
veteran was able to sustain employment and that his condition 
was not interfering with his industrial capacity.

Analysis 

Prior to September 17, 2001, permanent and total disability 
for pension purposes could be shown in one of two ways in 
accordance with VA regulations, which provide a combination 
of "objective" and "subjective" standards.  Brown v.  
Derwinski, 2 Vet. App. 444, 446 (1992).  The pre-September 
17, 2001 law provided that permanent and total disability may 
be shown in one of two ways: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard based on the disabilities, age, 
occupational background and other related factors of the 
individual veteran whose claim is being adjudicated); or (2) 
the veteran suffers from a lifetime disability that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation (the "objective" 
standard, based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4; the minimum percentage rating requirements 
for total ratings based on unemployability in 38 C.F.R. § 
4.16(a); and the permanence of those percentage ratings for 
pension purposes required by 38 C.F.R. § 4.17).  38 U.S.C.A. 
§ 1502(a)(1), (2) (as in effect prior to September 17, 2001); 
38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19 (2004); Brown, 2 Vet. App. at 446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the VA must consider entitlement to a permanent 
and total disability rating pursuant to the extra-schedular 
criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski,  2 Vet. App. 
387, 390 (1992) (whether a permanent and total disability 
could have been assigned on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(2) should have been considered).

Finally, evaluations for service-connected disabilities may 
be combined with evaluations for disabilities not shown to be 
service connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(2004).

On December 27, 2001, the President signed the VEBEA, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  In pertinent part, that 
law amended 38 U.S.C. § 1502, effective September 17, 2001, 
to require VA to presume that a veteran is permanently and 
totally disabled if the veteran is: a patient in a nursing 
home for long-term care due to disability; determined to be 
disabled for purposes of Social Security Administration 
benefits; unemployable as a result of disability reasonably 
certain to continue throughout the life of the veteran; or 
suffering from either a permanent disability which would 
render it impossible for the average person to follow a 
substantially gainful occupation or any disease or disorder 
that the Secretary of VA determines justifies a finding that 
the veteran is permanently and totally disabled.  38 U.S.C.A. 
§ 1502 (West 2002).

The overriding factor in this case is that the veteran has 
either been employed or a student throughout the entire 
course of his claim.  He has reported that he is a 
refrigeration technician, and there is nothing in the record 
that suggests that the job is marginal employment.  The fact 
that he is now working clearly undermines his assertion that 
he cannot work due to the severity of his disabilities.  
Although it is true that the veteran has provided some 
conflicting statements regarding his employment status, he 
has furnished a history showing that he has worked for many 
years.  In this regard, the Board observes that the veteran's 
credibility is diminished by the fact that at the same time 
he reported that he was only working odd jobs, two neighbors 
asserted that he was working every day.  

In claims for a permanent and total disability rating for 
pension purposes, ordinarily the Board would individually 
rate each of the veteran's disabilities.  Since the veteran 
is currently employed, such an exercise is unnecessary, as he 
obviously does not meet the schedular standards.  In any 
event, the recent VA general medical examination demonstrated 
no physical disabilities, and the psychiatric examination 
revealed only mild symptoms.  Nor would it be appropriate 
under the circumstances of this case to conclude that a 
permanent and total disability rating should be assigned on 
an extraschedular basis.  Accordingly, the Board is not 
persuaded that the veteran's disabilities are so 
incapacitating as to preclude the performance of 
substantially gainful employment.  Therefore, entitlement to 
permanent and total disability rating for pension purposes, 
to include extraschedular consideration, is not warranted.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



